Case 1:20-cr-00057-GBD Document 289 Filed 07/27/21 Page 1of1

LAW OFFICES OF
GARY G. BECKER, P.L.L.C.
40 FULTON STREET «17th FLOOR
NEW YORK, NEW YORK 10038-5077

 

 

 

 

TELEPHONE FACSIMILE: (212) 214-0901
(212) 785-7565 - os becker@garybeckerlaw.com
USDC SDNY
DOCUME TAY
Bil Be io & 7. ¥&, ity AT? ;
yDOCe PILED}
| DATE rad aL 2? Qpo--
j

CTs te larestemabien ope

TORI ON Reerreey emer + Reena Seats
Neen ae ew

enc July 26, 2021

 

 

The Honorable George B. Daniels

 

United States District Judge SO ORDERED:

Southern District of New York B D ’ Z
500 Pearl Street Vara p

New York, NY 10007 esas. Daniels, U.S.D.J.

Re: United States v. Goodman, et al. (Augustus Ingram) Dated: __ yn 9 7 202F

20 Cr. 57 (GBD)
Dear Judge Daniels:

On behalf of Augustus Ingram, I respectfully join in the letter motion filed today
by Donna Newman, counsel for Roberi Baley, seeking a modification of the schedule for

the filing of pretrial motions.

Respectfully submitted,

Gary ¢i. Becker
cc: Counsel of Record via ECF

 

 
